In a turnover proceeding pursuant to CPLR article 52, the petitioner appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated November 28, 2011, which denied the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the petition, which seeks the turnover of funds held by Samuel Racer, the respondent, pursuant to an escrow agreement dated August 27, 2001. The petitioner seeks those funds as payment on a purchase money mortgage dated May 20, 1999, given to nonparties Abraham Douek and Gershon Booso as mortgagors. However, no judgment exists establishing the petitioner’s right to the turnover of any money or debt from Douek and Booso, whether by reaching into the escrow funds held by Racer or by any other means (see CPLR 5201, 5225 [b]; 5227; Matter of Miraglia v Essex Ins. Co., 96 AD3d 945 [2012]). While the petitioner commenced a mortgage foreclosure action in 2005, that action was dismissed as abandoned in June 2006. Dillon, J.E, Balkin, Austin and Cohen, JJ., concur.